AMDAHL, Chief Justice.
Defendant was found guilty by a district court jury of aggravated robbery, Minn. *811Stat. § 609.245 (1978), for participating in the armed robbery of a drugstore in Mora on December 26, 1979. The trial court sentenced defendant to 20 years in prison. On this combined appeal from judgment of conviction and from the order of the district court denying postconviction relief, defendant contends that his conviction should be reversed outright because the evidence identifying him as one of the robbers was legally insufficient. Alternatively, he seeks a new trial on either or both of two grounds: that the trial court erred in denying his motion for a change of venue and that his trial counsel failed to represent him effectively.
There is no merit to any of these contentions. Defendant was identified by an eyewitness as one of the robbers, and there was other evidence clearly corroborating this identification. Defendant failed to show that there was significant pretrial publicity, much less that he was prejudiced by it; in fact, the record made at the post-conviction hearing indicates that counsel had no difficulty selecting a fair jury. Defendant also failed to establish that his trial counsel did not represent him effectively.
Affirmed.
PETERSON, J., took no part in the consideration or decision of this case.